Statements by the President
I would like to make several remarks in connection with the opening of this part-session. Our eyes are turned, today, towards the European Union's southern neighbours. The groundbreaking events of recent days in Egypt have put new heart into societies across the region. We admire their courage, determination and aspirations for democracy. This stance has already brought significant changes, which we fully support. We regret, however, that this has not taken place without loss of life. We call on all the governments in the region to open up to dialogue with their citizens. We want an end to every form of harassment of peacefully demonstrating people and the abolition of years-old states of emergency. We call for the restoration of full freedom of speech. The voice of the people must be heeded. This is also an important objective for the entire European Union and for all of us. Let us remember that in 1989, many European politicians were afraid of the changes in Central and Eastern Europe, so let us not be afraid to be fully involved politically and economically. Let us help our neighbours achieve their democratic aspirations, so that they will want to live in their own countries and be able at last to do so with dignity, and not be forced to emigrate. Let us work towards this objective together as a true community.
(Applause)
In relation to the events in the countries of our southern neighbours, I would also like to draw attention to the fact that some of the European Union's Member States have become the objective of a significant number of migrants from that region. The Union should act quickly and in concert to support those Member States which are experiencing an increased influx of refugees. In the European Union, we also share this obligation and this responsibility.
The next piece of information is that on 12 February, we observed the International Day against the Use of Child Soldiers. It is estimated that there are currently 200 000 to 300 000 children directly involved in armed conflicts in over 20 countries around the world. The European Parliament is actively involved in the fight against the shameful practice of using children in armed conflicts.
Finally, shocking figures are reaching us from Iran. Since the beginning of the year, three times more people have been executed there than in the same period last year. Particularly alarming are the death sentences being handed down to political dissidents. I call on the Iranian authorities to impose a moratorium on carrying out the death penalty and, in the future, to remove it from the list of punishments prescribed in Iran.